Citation Nr: 0214930	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1999 to 
February 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  

In the July 2000 rating action, the RO also denied the 
appellant's claims for entitlement to service connection for 
the residuals of a right ankle sprain and entitlement to 
service connection for the residuals of a left ankle sprain.  
The appellant subsequently filed a timely appeal with respect 
to each claim.  However, at the appellant's November 2001 
hearing at the RO before the undersigned Board member, the 
appellant withdrew her claims for service connection for the 
residuals of right and left ankle sprains.  Accordingly, 
these issues are not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
appellant's current right knee disability, diagnosed as 
chondromalacia of the right knee, is attributable to her 
period of military service.  

2.  The medical evidence of record indicates that the 
appellant's current left knee disability, diagnosed as 
chondromalacia of the left knee, is attributable to her 
period of military service.  

3.  The medical evidence of record indicates that the 
appellant's current psychiatric disability, diagnosed as a 
dysthymic disorder, is attributable to her period of military 
service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the appellant's current right knee disability, diagnosed as 
chondromalacia of the right knee, was incurred in service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).   

2.  Resolving all reasonable doubt in favor of the appellant, 
the appellant's current left knee disability, diagnosed as 
chondromalacia of the left knee, was incurred in service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).   

3.  Resolving all reasonable doubt in favor of the appellant, 
the appellant's current psychiatric disability, diagnosed as 
a dysthymic disorder, was incurred in service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in 
September 1999, the appellant suffered a left superior pubic 
ramus stress fracture and was subsequently placed on bed 
rest.  On November 19, 1999, the appellant was treated after 
complaining of pain in her pelvis and both knees.  According 
to the records, in a Memorandum for the Physical Evaluation 
Board (PEB), dated on November 23, 1999, the appellant stated 
that following her pelvic stress fracture, she developed pain 
in her right knee.  The appellant indicated that she had been 
told that her pain would disappear after she was finished 
with bedrest, but that it had not.  She noted that at 
present, she had moderate sharp pain in her knees.  The 
records further show that in December 1999, the appellant was 
treated after complaining of right knee pain.  At that time, 
she denied any specific trauma.  The provisional diagnosis 
was of a suspected meniscus injury of the right knee.  The 
records also reflect that in an undated Report of Medical 
History, in response to the question as to whether the 
appellant currently had cramps in her legs, or "trick" or 
locked knee, the appellant responded "yes."  In addition, 
in response to the question as to whether the appellant 
currently suffered from depression or excessive worry, the 
appellant noted that she suffered from some excessive worry.  
She also indicated that she currently had frequent trouble 
sleeping.  

In March 2000, the appellant underwent a VA referral 
examination which was conducted by QTC Medical Services.  At 
that time, she stated that in October 1999, while undergoing 
basic training, she suffered a left pelvic fracture and was 
subsequently put on strict bed rest for four weeks.  The 
appellant indicted that she then re-fractured her left pelvis 
and was placed on bed rest for an additional four weeks.  She 
noted that at present, she suffered from pain in her left hip 
and groin, and that she also had right knee pain.  According 
to the appellant, she was currently working part-time in 
retail selling clothes, but that she had much difficulty 
performing her job because she was only able to stand for 
approximately one hour at a time due to her left hip and 
groin pain, as well as right knee pain.  The appellant 
revealed that due to her pain, she suffered from insomnia.  

The physical examination showed that straight leg raising was 
positive for tenderness beyond 35 degrees.  The appellant's 
gait was antalgic and slightly guarded because of pain 
elicited with fast walking.  Otherwise, she had full range of 
motion of her bilateral upper and lower extremities, without 
atrophy, soft tissue redness, swelling, or tenderness.  X-
rays of her right knee were negative.  X-rays of her left 
knee were interpreted as showing no evidence of acute osseous 
abnormality.  A small benign appearing fibrous cortical 
defect in the distal femur was noted.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner provided a diagnosis of status post stress fracture 
of the left pubic ramus, with residual pain.  

A private medical record from New England Orthopedic 
Surgeons, dated in July 2000, shows that at that time, the 
appellant was prescribed arch supports.  The diagnosis was 
chondromalacia patella of the right knee.   

In a July 2000 rating action, the RO granted the appellant's 
claim for entitlement to service connection for the residuals 
of a left pelvic ramus stress fracture, and assigned a 10 
percent disabling rating.   

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that during service, she developed bilateral knee 
pain. (Transcript (T.) at page (pg.) 3).  The appellant 
stated that following her discharge, she continued to suffer 
from bilateral knee pain.  (Id.).  She indicated that for the 
past year and a half, she had undergone physical therapy for 
chondromalacia of the right patella, and that her therapy 
involved both of her knees.  (T. at pages (pgs.) 2 & 3).  
According to the appellant, after she had suffered her left 
pelvic stress fracture and it appeared that she was going to 
be released from active duty status due to her injury, she 
became depressed.  (T. at pgs. 6 & 7).  The appellant 
testified that although she did not seek treatment during 
service, following her discharge, she talked with a VA 
counselor about her depression.  (T. at pgs. 7 & 8).  She 
stated that at present, she was having problems sleeping and 
that every one to two hours, she woke up.  (T. at pg. 8).  

In May 2002, the appellant underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the 
claims file.  The appellant reported that during service, she 
suffered a left pelvic fracture and was hospitalized.  The 
appellant indicated that while she was hospitalized, she 
developed bilateral knee pain, right greater than left.  She 
denied any previous trauma, fracture, or surgery.  A 
provisional diagnosis of "meniscal injury" was provided.  
According to the appellant, she was not subsequently examined 
for her knee pain and was discharged from the miliary in 
February 2000.  The appellant reported that at present, she 
had been diagnosed with chondromalacia.  The physical 
examination of the appellant's knees showed that there was 
mild tenderness at the medial/lateral joint line, 
bilaterally.  There was positive patellar distraction and 
grind, bilaterally.  Varus/valgus, anterior/posterior 
drawers, Lachman's test, and McMurray's test were all 
negative.  Hip and hamstring flexibility were poor due 
probably to restricted activity for the past few years, even 
though the appellant had attended physical therapy regularly 
and still did home stretches.  The diagnosis was bilateral 
knee pain, chondromalacia patella.  The examiner stated that 
the onset of the appellant's bilateral knee pain, 
chondromalacia patella, was during basic training and that it 
was exacerbated by gait alteration from chronic hip pain, 
status post avulsion fracture.  According to the examiner, 
the appellant's body habitus lended itself to that type of 
knee problem and it was his opinion that she would have had 
knee pain even if her hip had not fractured.  

A VA psychiatric examination was conducted in May 2002.  At 
that time, the appellant stated that due to her injury in 
basic training, she was medically discharged from the Army.  
The appellant described her discharge as emotionally 
devastating for her and noted that she felt like her "dreams 
were shattered and taken away."  She indicated that she had 
aspired to join the military and was very happy about 
starting basic training.  The appellant reported that since 
her discharge, she had continuously felt sad and despairing, 
and had struggled to establish new goals and a sense of 
direction.  According to the appellant, she had become 
socially withdrawn, with few interests and little enjoyment 
in activities other than watching television or visiting 
occasionally with an aunt who lived nearby.  The appellant 
revealed that she had had a boyfriend while in basic training 
and for a short period of time following her discharge, but 
that as she became more despondent and withdrawn, the 
relationship dwindled and ended.  She stated that since her 
discharge, she had been frequently tearful and that her level 
of energy had been poor.  The appellant indicated that 
although in January 2001, she had completed a nine month 
program in medical assisting, she had not had any success in 
finding a job in that field due to her low energy and 
initiative, reliance on a cumbersome public transportation 
system, and limited or low-paying job opportunities where she 
lived.  According to the appellant, she was currently working 
in a clothing store near her apartment.  She reported that 
she was in constant pain at work because she had to be on her 
feet most of the day.  The examiner noted that the appellant 
became quite tearful when discussing her work situation.  
Regarding sleep disruption, the appellant reported that since 
her discharge, she had been consistently troubled with 
midnight awakening.  She revealed that she typically awoke 
after about two hours of sleep and usually returned to sleep 
after one or two hours, achieving a total of five hours of 
sleep per night.  The examiner noted that the outpatient 
treatment records from the Springfield VA Medical Center 
(VAMC) showed that in March 2000, the appellant was seen 
twice for psychotherapy and once for a medication 
consultation.  According to the examiner, the appellant's 
presentation at the time of those visits was described as 
dysphoric, and was marked by irritability, sadness, 
frustration, and difficulty sleeping.   

Upon mental status evaluation, the appellant's eye contact 
was poor throughout the interview, and she was soft-spoken 
with a retiring demeanor.  The appellant frequently became 
tearful, particularly when referring to her experiences in 
the Army.  Her speech was organized, relevant, and logical, 
although marked by paucity of content that seemed related to 
difficulty describing her internal experience as well as to 
her depressive style.  She denied any history of frank 
psychotic symptoms, and there was no evidence of such in her 
speech.  The appellant endorsed symptoms of social 
withdrawal, poor energy and initiative, frequent sadness and 
tearfulness, as well as irritability and frustration 
regarding her situation, diminished libido, and appetite 
disruption.  She had not experienced related weight gain or 
loss.  The appellant denied any current or past suicidal or 
homicidal ideation, and she also denied symptoms consistent 
with anxiety or panic episodes, with impulse control 
problems, or mania.  She was oriented in all spheres.  The 
appellant's score on the Beck Depression Inventory was 
consistent with moderate depression and her responses were 
consistent with the symptom review above (e.g., low energy, 
loss of interest in pleasurable activities).  Her responses 
to other projective measures were truncated and concrete, 
consistent primarily with low cognitive energy and a 
depressive style.  As previously noted, there was no evidence 
of psychotic process.  The diagnoses were the following: 
(Axis I) dysthymic disorder, (Axis III) status post pelvic 
fracture, (Axis IV) social isolation; employment 
difficulties, and (Axis V) Global Assessment of Functioning 
(GAF) score of 50.

The examiner stated that the appellant's presentation and 
symptom profile were consistent with a dysthymic disorder, as 
indicated by the presence of the following diagnostic 
criteria for the past two years: (1) appetite disruption, (2) 
sleep disruption, (3) low energy, (4) diminished self-esteem, 
(5) low self-esteem, and (6) despair.  The examiner indicated 
that by the appellant's report, and as documented in her 
medical records from the Springfield VAMC in March 2000, her 
symptoms were present soon after her discharge from the Army 
and appeared to be related to the experience of her physical 
injury and subsequent inability to complete basic training.  
By her report, she had experienced little if any symptom 
relief in the past two years.  The examiner stated that the 
sleep disruption that the appellant described was best 
explained as related to her depressive disorder and 
associated with dysphoric rumination about the loss of dreams 
and goals incurred by her discharge from the Army.  Thus, it 
was the examiner's opinion that the appellant's emotional 
distress and psychiatric disorder were most likely related to 
her period of active duty service and the circumstances that 
unfolded following her pelvic fracture.   


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Right and Left Knee Disabilities

Based on a review of the evidence of record, the Board is of 
the opinion that entitlement to service connection for a 
right knee disability, currently diagnosed as chondromalacia 
of the right knee, is warranted.  In addition, the Board is 
of the opinion that entitlement to service connection for a 
left knee disability, currently diagnosed as chondromalacia 
of the left knee, is also warranted.  In the instant case, 
the appellant contends that following her stress fracture 
during basic training, she developed chronic bilateral knee 
pain.  The Board notes that the appellant's service medical 
records show that the appellant was treated on numerous 
occasions for complaints of bilateral knee pain, right worse 
than left, but that no actual diagnosis was provided.  The 
Board recognizes that in December 1999, the appellant was 
treated after complaining of right knee pain, and that 
although the provisional diagnosis was of a suspected 
meniscus injury of the right knee, no subsequent final 
diagnosis was provided.  The Board further notes that in the 
appellant's March 2000 QTC examination, x-rays of the 
appellant's knees were essentially normal and she had full 
range of motion of her bilateral lower extremities, without 
atrophy, soft tissue redness, swelling, or tenderness.  
However, the Board observes that in the appellant's May 2002 
VA examination, the diagnosis was bilateral knee pain, 
chondromalacia patella.  Moreover, although the examiner 
noted that the appellant's body habitus lended itself to that 
type of knee problem and that it was his opinion that she 
would have had knee pain even if her hip had not fractured, 
the examiner also stated that the onset of the appellant's 
bilateral knee pain, chondromalacia patella, was during basic 
training and that it was exacerbated by gait alteration from 
chronic hip pain, status post avulsion fracture.     

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that her currently diagnosed 
chondromalacia of her right and left knees, is attributable 
to her period of military service, is supported by the 
medical evidence of record.  In light of the above, the 
medical evidence is at least in equipoise vis-a-vis a finding 
that the appellant's current chondromalacia of the right and 
left knees originated in service.  Therefore, the benefit of 
the doubt is resolved in the appellant's favor by finding 
that her current right knee disability, diagnosed as 
chondromalacia of the right knee, was incurred in service, 
and that her current left knee disability, diagnosed as 
chondromalacia of the left knee, was also incurred in 
service.  See 38 C.F.R. § 3.303(d).     


A Psychiatric Disability, to Include Dysthymic Disorder

Based on a review of the evidence of record, the Board 
concludes that a grant of service connection for a 
psychiatric disability, currently diagnosed as dysthymic 
disorder, is warranted.  In the instant case, the appellant 
contends that following her stress fracture during basic 
training, she became depressed and had trouble sleeping.  The 
appellant maintains that although she did not seek any 
treatment during service for her depression, following her 
discharge, she continued to feel depressed and spoke with a 
VA counselor.  The Board notes that the appellant's service 
medical records show that in an undated Report of Medical 
History, the appellant noted that she currently suffered from 
some excessive worry.  She also indicated that she currently 
had frequent trouble sleeping.  No diagnosis was provided.  
In addition, the remaining records are negative for any 
complaints or findings of any psychiatric disability, to 
include a dysthymic disorder.  However, in the appellant's 
May 2002 VA psychiatric examination, the appellant was 
diagnosed with a dysthymic disorder.  Moreover, it was the 
examiner's opinion that the appellant's emotional distress 
and psychiatric disorder were most likely related to her 
period of active duty service and the circumstances that 
unfolded following her pelvic fracture.  The examiner further 
stated that the appellant's sleep disruption was best 
explained as related to her depressive disorder and 
associated with dysphoric rumination about the loss of dreams 
and goals incurred by her discharge from the Army.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that her currently diagnosed 
dysthymic disorder is attributable to her period of military 
service, is supported by the medical evidence of record.  In 
light of the above, the medical evidence is at least in 
equipoise vis-a-vis a finding that the appellant's current 
dysthymic disorder originated in service.  Therefore, the 
benefit of the doubt is resolved in the appellant's favor by 
finding that her current psychiatric disability, diagnosed as 
a dysthymic disorder, was incurred in service.  See 38 C.F.R. 
§ 3.303(d).     


The VCAA

In deciding the appellant's claims for service connection for 
bilateral knee disabilities and a psychiatric disability, to 
include dysthymic disorder, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  Given that the Board's decision amounts to 
a grant of the benefits sought by the appellant on appeal, 
the Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran).


ORDER

Entitlement to service connection for chondromalacia of the 
right knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to service connection for chondromalacia of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to service connection for a dysthymic disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  








		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

